DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that the term “spherical” in the claims are being interpreted as “something being round, or more or less round, in three dimensions” (provided by Merriam-Webster online in the Office Action mailed on 11/15/2016 in application # 13/877,003) and volume average particle diameter is defined as “the diameter of the sphere that has the same volume as a given particle” (provided by Wikipedia on page 2 in the Office Action mailed on 11/15/2016 in application # 13/877,003).
Claim Objections
Claim 9 is objected to because of the following informalities: 
	It is suggested to amend line 5 of claim 9 to “the multilayer optical film” for clarity of language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the limitation "the transparent polymeric substrate is a multilayer optical film" in line 1.  It is noted that claim 1 from which claim 7 depends upon recites “a transparent fluoropolymer substrate”, such that it appears the “transparent fluoropolymer substrate” only encompasses the structured film substrate 43 as mentioned in paragraph [00105] as the film 40 further comprises base portion/support backing 45 that can be made from a polymeric material, glass, or transparent ceramic material as described in paragraph [00105]. The additional layer 49 is an adhesive layer.
Paragraph [00107] states film 60 has a substrate/support backing 63 made of a polymeric material, glass or other transparent ceramic material as well.
Paragraph [00148] states film 100 has a substrate 102 and a support backing 103, an adhesive layer 104, and a dimensionally stable film 105 with an oxide barrier coating 106.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-9, 11-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 7, and 18 recite the limitation "the transparent polymeric substrate".  There is insufficient antecedent basis for this limitation in the claims as no transparent polymeric substrate has been previously recited.
Claim 13 recites the limitation “further comprising a transparent support backing” in lines 1-2. It is unclear what is being recited to further comprise a transparent support backing in claim 11 or any of the claims it depend upon. For the purpose of examination, the limitation has been interpreted to be directed to the article recited in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-7, 11-12, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara (JP 2010-153570; see English machine translation) in view of Lange et al. (US 4,816,333).
claim 1, Obara discloses an article (substrate) comprising: 
a transparent fluoropolymer substrate (transparent substrate 1 and transparent sheet 5; it is disclosed the substrate is transparent and can be a fluoropolymer; [0013] and [0017]) having
an anti-reflective, microstructured surface comprising at least one of prismatic, pyramidal, conical, cylindrical, or columnar microstructures (optical directional structure 6 comprising microlenses; [0018]), wherein the anti-reflective, microstructured surface comprises a polymeric material selected from the group consisting of acrylates, polyolefins, polyesters, polycarbonates, cyclic olefin copolymers, silicones, fluoropolymers, allyldiglycol carbonate, polyacrylates, polystyrene, polysulfone, polvethersulfone, homo-epoxy polymers, epoxy addition polymers with polydiamines, polydithiols, polyethylene copolymers, fluorinated surfaces, cellulose esters, and polyvinyl chloride ([0017] for the transparent sheet material).
Obara does not expressly disclose an acid sintered coating comprising a porous network of spherical silica nanoparticles having a volume average particle diameter of up to 30 nm on the anti-reflective structured surface, wherein the spherical silica nanoparticles are bonded to adjacent silica nanoparticles.
Lange discloses an article (substrate) comprising a polymeric substrate (C2/L36-38 and C3/L47-51) that is used as solar collector cover plates (C1/L13-15) having a surface and an acid sintered coating (it is disclosed the silica particles are acid stabilized prior to sintering; C5/L29-36) comprising a porous network of silica nanoparticles on the surface (C2/L38-42), wherein the silica nanoparticles are bonded to adjacent silica nanoparticles (C3/L20-32) and have a volume 
Obara and Lange are analogous arts because both are directed to creating an anti-reflective surface for a polymeric substrate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated an acid sintered coating comprising a porous network of agglomerates of silica nanoparticles on the surface of the transparent polymeric substrate of Obara, as taught by Lange above, so that increased light transmissivity can be achieved while providing antireflection to the substrate surface by reducing specular reflectance, providing antistatic properties, reduced surface resistivity, abrasion resistance, and slip properties to polymeric materials, thus, improving handleability (C2/L54-C3/L2), as disclosed by Lange.
While modified Obara does not explicitly disclose the transparent polymeric substrate allows at least 97% of light in a range from 400 nm to 2500 nm therethrough, it is noted that once the transparent polymeric substrate of modified Obara is disclosed to be composed of the same polymers as disclosed in the instant specification in paragraph [0026] ([0017] of Obara) having the same porous network of spherical silica nanoparticles, it will, inherently, display the recited properties.  See MPEP 2112.01.
Regarding limitations directed to method of making said coating comprising a porous network of spherical silica nanoparticles (“acid sintered”), it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  
Regarding claim 2, modified Obara discloses all the claim limitations as set forth above.  Lange further discloses the porous network of silica nanoparticles is a three-dimensional network (C3/L26-29).
Regarding claim 3, modified Obara discloses all the claim limitations as set forth above.  Lange further discloses the acid sintered coating is a conformal coating relative to the anti-reflective, microstructured surface of the transparent polymeric substrate (it is disclosed the coating adheres very well to the substrate surface (C2/L54-55), where the polymeric substrate can have a complex shape (C3/L33-37)).
Regarding claim 5, modified Obara discloses all the claim limitations as set forth above.  Lange further discloses the acid sintered coating is a conformal coating (it is disclosed the coating adheres very well to the substrate surface; C2/L54-55).
Regarding claim 6, modified Obara discloses all the claim limitations as set forth above.  Lange further discloses the acid sintered coating has higher light transmission over a wider range of incident light angles than the anti-reflective microstructured surface (it is disclosed that light transmission was increased with the use of the coated film (C6/L46-60; see Figure 3), where any range of incident light angles is included).

Regarding claim 7, modified Obara discloses all the claim limitations as set forth above, and further discloses the transparent polymeric substrate is a multilayer optical film (comprising transparent sheet 5, transparent substrate 1, transparent filling resin 3, and backside protective sheet 4).
Regarding claim 11, modified Obara discloses all the claim limitations as set forth above, and further discloses the anti-reflective, microstructured surface comprises a fluoropolymer ([0017]).
Regarding claim 12, modified Obara discloses all the claim limitations as set forth above, and further discloses the fluoropolymer is polyvinylidene fluoride ([0017]).
Regarding claim 19, modified Obara discloses all the claim limitations as set forth above, and further discloses the anti-reflective, microstructured surface has peaks and valleys and an average peak to valley height (it is disclosed the microstructures can be pyramidal or conical, having 0.01-100 microns in height; [0018]).  Lange further discloses wherein the sintered coating has an average thickness of 100 to 200 nm (C4/L62-64).
Therefore, modified Obara discloses the average thickness of the sintered coating is up to half of the average peak to valley height, as set forth above.
claim 20, modified Obara discloses all the claim limitations as set forth above.  Lange further discloses the acid sintered coating is free of acicular silica particles (as set forth above).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara (JP 2010-153570; see English machine translation) in view of Lange et al. (US 4,816,333), as applied in claim 1, and further in view of Kesmez et al. (“Preparation of antireflective SiO2 nanometric films”).
Regarding claim 4, modified Obara discloses all the claim limitations as set forth above, but the reference does not expressly disclose the silica nanoparticles have a bi-modal size distribution.
Kesmez discloses it is well known in the art at the time of the invention to use multiple layers of SiO2 where refractive index of each layer decreases towards the outer layer of the coating, with increasing particle size, as an antireflective coating (paragraph three of section 1. Introduction).
Modified Obara and Kesmez are analogous arts because both are directed to antireflective films comprising silica particles.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the silica nanoparticles of modified Obara to have a bi-modal size distribution, as taught by Kesmez, so that optimal optical properties for the antireflective coating comprising silica nanoparticles can be achieved.
Claims 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara (JP 2010-153570; see English machine translation) in view of Lange et al. (US 4,816,333), as applied in claims 7 and 11 above, and further in view of Rawlings (US 2008/0142238).
Regarding claim 8, modified Obara discloses all the claim limitations as set forth above, and further discloses the transparent multilayer optical film comprises a polyethylene terephthalate layer ([0025]), but the reference does not explicitly disclose the transparent multilayer optical film comprises a static dissipative material.
Rawlings discloses an applique (10) comprising a topcoat (50) made of fluoropolymer such as polyethylene terephthalate ([0049]), wherein the topcoat comprises anti-static additives ([0049] and [0053]), and the applique can be used for solar cells ([0032]).
Modified Obara and Rawlings are analogous because both are directed to transparent PET polymeric substrates.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the PET layer of modified Obara so that the PET layer comprises a static dissipative material, as taught by Rawlings, to reduce static charge buildup in the layers and mitigate buildup of static charge in localized areas such that it reduces the possibility of electrical discharge and personnel injuries from a person contacting the surface, as taught by Rawlings ([0053]).
Regarding claim 13, modified Obara discloses all the claim limitations as set forth above, and further discloses a transparent support backing (protective sheet 4), wherein the transparent support backing comprises polyethylene terephthalate ([0025]), but the reference 
Rawlings discloses an applique (10) comprising a topcoat (50) made of fluoropolymer such as polyethylene terephthalate ([0049]), wherein the topcoat comprises anti-static additives ([0049] and [0053]), and the applique can be used for solar cells ([0032]).
Modified Obara and Rawlings are analogous because both are directed to transparent PET polymeric substrates.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the PET layer of modified Obara so that the PET layer comprises a static dissipative material, as taught by Rawlings, to reduce static charge buildup in the layers and mitigate buildup of static charge in localized areas such that it reduces the possibility of electrical discharge and personnel injuries from a person contacting the surface, as taught by Rawlings ([0053]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara (JP 2010-153570; see English machine translation) in view of Lange et al. (US 4,816,333), as applied in claim 7 above, and further in view of Murase et al. (US 5,445,871).
Regarding claim 9, modified Obara discloses all the claim limitations as set forth above, and further discloses the anti-reflective, microstructured surface has microstructured faces that are anti-reflective to light (redundant limitation because the microstructured surface has already been recited to be anti-reflective), wherein at least the anti-reflective microstructured faces comprise a polycarbonate material ([0017]), but the reference does not disclose the anti-reflective microstructured faces comprise a cross-linked polymer material, and wherein the 
Murase discloses a transparent polymeric substrate/film (“plastic plate") made of polycarbonate (abstract) as a protective plate for a solar cell (C2/L39-45), wherein the transparent polymeric substrate comprises a cross-linked polymer material ("cured film"; C11/L7-17 and C11/L44-48) having a cross-link polymer density that is higher than a remainder of the film (it is disclosed the cured film is formed on the plastic plate, wherein the plastic plate is not cured or crosslinked), and wherein the transparent polymeric substrate has a layer of silica on top of the cross-linked polymer material (“inorganic material layer"; C14/L62-C15/L8).
Modified Obara and Murase are analogous because both are directed to transparent polymeric substrates such as polycarbonate for solar cell devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the transparent polymeric substrate of modified Obara by incorporating a cross-linked polymer material or cured film on the anti-reflective microstructured faces, as taught by Murase, so that the hardness properties, anti-marring properties, antistatic properties, chemical resistance, and weather resistance of the transparent polymeric substrate can be improved and to improve the adhesion between the layer of silica and the surface of the substrate, as disclosed by Murase (C2/L59-C3/L7).
It is noted that by forming a cured film on top of the surface of the transparent polymeric substrate with a structured surface would result in the cured film having anti-reflective structures, where the transparent polymeric substrate as modified comprises the substrate of modified Obara and the cured film as taught by Murase.  
Claims 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara (JP 2010-153570; see English machine translation) in view of Lange et al. (US 4,816,333), as applied in claim 1 above, and further in view of Hebrink et al. (US 2009/0283144).
Regarding claim 14, modified Obara discloses all the claim limitations as set forth above, and further discloses the anti-reflective, microstructured surface comprises triangular pyramid or quandrangular pyramid polygonal lens shape ([0018]), but the reference does not expressively disclose the anti-reflective, microstructured surface comprises prisms.
	Hebrink discloses an anti-reflective surface structured film comprising prisms or pyramids ([0071]).
Since the prior art of Hebrink recognizes the equivalency of using prismatic or pyramidal structures as an anti-reflective surface in the field of transparent polymeric substrates, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the pyramidal microstructures of modified Obara with the prisms of Hebrink as it is merely the selection of functionally equivalent surface structures recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 17, modified Obara discloses all the claim limitations as set forth above, and further discloses the prisms have a trough to peak height in the range of from 10 micrometers to 250 micrometers (it is disclosed the microstructures can be 0.01-100 microns in height; [0018]).
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara (JP 2010-153570; see English machine translation) in view of Lange et al. (US 4,816,333) .
Regarding claims 15-16, modified Obara discloses all the claim limitations as set forth above.  Hebrink further discloses the prisms each comprise a prism tip angle less than 60 degrees ([0071]), but the reference does not expressively disclose a prism tip angle in the range of from 15 degrees to 75 degrees, an average slope angle in the range from 15 degrees to 75 degrees, and a pitch in the range of from 10 micrometers to 250 micrometers.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges of the prism tip angle disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Saylor discloses an anti-reflecting surface comprising a textured surface having small pyramid or cone-like features ([0021] and [0079]), where the features have variable sizing and shapes designed to focus or direct the impinging sunlight ([0052] and [0054]).
The routine experimental modification of modified Obara done in order to ascertain optimum anti-reflective properties of the microstructured surface fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the tip angle, average slope angle, and pitch of the prisms in the .  
Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obara (JP 2010-153570; see English machine translation) in view of Lange et al. (US 4,816,333), as applied in claim 1 above, and further in view of Sowle (US 2,409,808).
Regarding claim 18, modified Obara discloses all the claim limitations as set forth above.  Lange further discloses the transparent polymeric film can be part of an article such as windows (C1/L13-16), but the reference does not expressively disclose a tri-layer support backing attached to the transparent polymeric film.
Sowle discloses it was well known at the time the invention was made that windshields, such as for automobiles (C4/L22-27), have a tri-layer structure such as the one shown in Figure III of Sowle, where the windshield comprises a pair of glass panels 13 and an intervening central lamination layer 14 (C4/L27-33).
As modified Obara is not limited to any specific examples of uses for the article and as articles having the above recited features being used as windshields were well known in the art at the time the invention was made and as windshields comprising a tri-layer structure were well known in the art at the time the invention was made, as evidenced by Lange and Sowle above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the article as part of any known windshield, including the tri-layer structured windshield as taught by Sowle in the device of modified Obara.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. 
Applicant argues none of the references teach a fluoropolymer substrate having an anti-reflect microstructured surface as claimed.
However, Obara teaches the claimed features, as set forth in the Office Action.
Therefore, the argument was not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721